Title: To George Washington from Daniel Morgan, 12 June 1799
From: Morgan, Daniel
To: Washington, George



Dear Sir
Soldiers Rest June 12th 1799

I was honored with your Letter of the 10th Ultimo. have consulted Colo. Parker on the occasion: inclosed is a list of such characters as I thought would fit the Army, and who offered their services. most of those characters that are inserted in the list of recommendation are in my opinion good men and may be depended on; they are mostly young men of good family and education, who are determined to continue in the Army while their services may be wanting; they enter the service purely from principle, Their attachment to Government are unquestionable.
I should have answered your letter sooner, but wished to inform myself of such characters as would best fit the Army—I find but few of the old Officers that are altogether fit for the Service, from different causes (Vizt) some too old and infirm; others incumbered with large families, and some too much in the habit of

drinking which I always view as a very great misfortune to mankind, should any in future offer of superior talents, I will transmit you a list of their names.
Major James Stephenson who you will find placed on the list of recommendations would command a Regiment with as much propriety perhaps, as any officer in the service. he commanded a Company, (in the Army commanded by Genl St Clair in the year 1791) with great propriety and at the defeat of that officer on the 4th of November he rendered very singular service, in addition to what has already been said he is a great disciplinarian and of course will be a great acquisition to a new raised Army; he is also a man of good Character and education, and firmly attached to Government.
I have mentioned Capt. Archd C. Randolph to you some time since I must again repeat it, that I think he will make a great officer, he has not seen so much service as some, but he has seen a good deal, and were I to have my choice of a Cavalry officer I would take him in preference perhaps to most men within my knowledge. I have the Honor to be sir Your Hle Sert

Danl Morgan

